     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 1 of 17



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]
 8                               UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,                Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                              JOINT CASE MANAGEMENT
                                                       CONFERENCE STATEMENT AND
13                                                     PROPOSED AGENDA
14   This Document Relates to:
15   ALL ACTIONS
16

17          Pursuant to Civil Local Rule 16-10(d) and the Court’s July 17, 2020 Minute Order (ECF

18   No. 808), counsel for Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-Liquid

19   Defendants,3 Retailer Defendants,4 and Distributor Defendants5 (collectively “Defendants”), and

20   Plaintiffs’ Co-Lead Counsel (“Plaintiffs”) (collectively referred to herein as the “Parties”)

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
      “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark Holding Company, Inc.
                                                                              JOINT CASE MANAGEMENT
                                                   1                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 2 of 17



 1   respectfully provide this Joint Case Management Statement in advance of the Further Case
 2   Management Conference scheduled for August 21, 2020.
 3     I. PARTICIPANT INFORMATION
 4           The conference will proceed via Zoom and the parties will not appear in person. Anyone
 5   who wishes to attend the conference must log in using the information provided by the Court on
 6   the public docket.
 7     II. ISSUES TO BE DISCUSSED BELOW AND PROPOSED AGENDA
 8           1. Status of Case Filings and Dismissals
 9           2. Case Management Matters
10           3. 26(f) Report
11           4. Discovery Status
12           5. ADR Status
13     III. STATUS OF CASE FILINGS AND DISMISSALS
14           To date, 960 cases are pending in this MDL, naming 76 defendants. A list of these
15   defendants is attached as Exhibit A. To date, 810 personal injury cases and 114 government
16   entity cases (including 79 school districts, 19 counties, 1 city, and 15 tribes) have been filed in
17   this MDL. As of August 18, 2020, 42 MDL plaintiffs have voluntarily dismissed their cases (40
18   personal injury plaintiffs and 2 class plaintiffs).
19           There are 193 complaints pending in JCCP 5052, which is assigned to Judge Ann I. Jones
20   of the Los Angeles Superior Court as the Coordination Trial Judge. There are 16 defendants
21   named in those cases.
22           The Parties are also aware of 13 cases filed by state attorneys general, specifically:
23   California, Illinois, Hawaii, New York, North Carolina, Mississippi, Minnesota, Washington
24   D.C., Arizona, Pennsylvania, New Mexico, Massachusetts, and Colorado. Plaintiffs’ Liaison
25   Counsel are continuing their outreach to various State Attorneys General to discuss cooperation
26   with this MDL.
27

28

                                                                                JOINT CASE MANAGEMENT
                                                           2                     CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 3 of 17



 1    IV. CASE MANAGEMENT MATTERS
 2           A.      Case Schedule Proposals
 3          The Parties have met and conferred regarding the case schedule but, as of the date of this
 4   statement, have been unable to reach agreement. The Parties, however, continue to meet and
 5   confer on these issues. In an effort to narrow disputes, the Parties respectfully request they be
 6   permitted to submit their joint or competing respective proposals and supporting positions to the
 7   Court under a later joint filing on Thursday, August 20, 2020.
 8           B.      Personal Injury Bellwether Proposals
 9          The Parties have met and conferred regarding the bellwether selection proposals in the
10   personal injury cases but, as of the date of this statement, have been unable to reach agreement.
11   The Parties, however, continue to meet and confer on these issues. In an effort to narrow
12   disputes, the Parties respectfully request they be permitted to submit their joint or competing
13   respective proposals and supporting positions to the Court under a later joint filing on Thursday,
14   August 20, 2020
15           C.      Amendment to ESI Protocol
16          The Retailer, Distributor, and E-Liquid Defendants have sent a suggested ESI protocol to
17   Plaintiffs. The Parties are continuing to meet and confer regarding these proposed amendments
18   and will submit either competing proposals or an agreed-upon submission by the September CMC.
19           D.      Appointment of a Defense Liaison
20           Defendants have conferred and propose Renee D. Smith and Peter A. Farrell of Kirkland
21   & Ellis LLP to serve as their liaison counsel to coordinate with Plaintiffs on scheduling and other
22   case management matters.
23           E.      Motion to Dismiss Certain Claims against the Retailer, Distributor, E-Liquid
                     and Director Defendants
24
            Plaintiffs’ Position: The Retailer, Distributor, E-Liquid and Director Defendants seek two
25
     additional rounds of pleading challenges: they propose filing a motion to dismiss some, but not all,
26
     claims in the Amended Master Complaint (Personal Injury) in October 2020, before the
27
     Bellwether Pool is selected, and then filing another set of motions targeting the Bellwether
28

                                                                                JOINT CASE MANAGEMENT
                                                     3                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 4 of 17



 1   Plaintiffs later on.   Plaintiffs have already agreed to narrow their claims against certain
 2   Defendants via stipulation and contend that two additional rounds of pleadings challenges would
 3   not be a productive use of the parties’ resources and instead propose that any deferred motions to
 4   dismiss proceed in one round, after the Bellwether Pool is selected.
 5          As in the first wave, and consistent with the Manual for Complex Litigation section 11.32,
 6   Plaintiffs propose that the parties begin with a meet and confer where Defendants identify the
 7   scope and purpose of each motion to dismiss, no later than January 7, 2021. Other than the
 8   cursory examples below, Plaintiffs are not clear as to what motions each of these Defendant
 9   groups seek to bring, nor how resolving those motions on only certain claims would aid the
10   parties in selecting bellwether cases, focusing discovery, or streamlining resolution. Nor do
11   Plaintiffs understand how any contemplated motion to dismiss would turn only on the allegations
12   in the Amended Master Complaint (Personal Injury), without being tethered to the Plaintiff-
13   specific allegations in the Short Form Complaints or to any state’s law (as all of the claims are
14   state-law claims). Since discovery against these Defendants will proceed regardless of the precise
15   contours of the complaints, Plaintiffs contend that the parties’ and the Court’s resources would be
16   best directed at completing that discovery and honing any pleading challenges to the Bellwether
17   Pool, which by definition and design should serve as a barometer for the other claims pending in
18   the MDL.
19          After the parties confer, Plaintiffs propose that the Bellwether Pool Plaintiffs would have
20   an opportunity to amend their Short Form Complaints—and if necessary the Master Complaint—
21   to cure any defect that Defendants identify by January 21, 2021. This step would allow the parties
22   to conserve resources and avoid needless motion practice—especially as discovery will be well-
23   underway and may provide sufficient factual support to overcome Defendants’ purported
24   deficiencies. If nevertheless, Defendants are not satisfied with these amendments, they may
25   move to dismiss the Bellwether Pool plaintiffs’ claims, to the extent permitted by the Court, on or
26   before February 5, 2021. Plaintiffs’ oppositions would be due on March 1, 2021, Defendants’
27   replies would be due on March 15, 2021, and the Court would hold a hearing on April 1, 2021.
28

                                                                                JOINT CASE MANAGEMENT
                                                     4                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 5 of 17



 1   This proposal should allow the parties and the Court sufficient time to consider the Court’s
 2   rulings in determining the initial trial selections.
 3           Retailer, Distributor, E-Liquid and Director Defendants’ Position: The Newly Named
 4   Defendants (Retailer Defendants, Distributor Defendants, Director Defendants, and E-Liquid
 5   Defendants) respectfully request the Court set a briefing schedule (proposed schedule below) for
 6   motions to dismiss certain claims brought against them. The Newly Named Defendants were
 7   added to the MDL after the initial motion to dismiss schedule was negotiated, and many of them
 8   were only named in personal injury cases. Hence, the need for a separate motion to dismiss
 9   schedule for the personal injury cases was flagged from the beginning of the Newly Named
10   Defendants’ involvement.
11           The Retailer and Distributor Defendants have already met and conferred with Plaintiffs’
12   counsel since they have been involved in the case to understand which claims in the Amended
13   Master Complaint (Personal Injury) Plaintiffs contend apply to them. (See, e.g., ECF No. 551
14   (May 13, 2020 Joint Case Management Conference Statement) at 6 (discussing that the Retailer
15   and Distributor Defendants are meeting and conferring with Plaintiffs’ counsel regarding the
16   sufficiency of claims pleaded against them in the Master Complaint).) Plaintiffs and the Retailer
17   and Distributor Defendants have now reached agreement regarding three claims in the Master
18   Complaint (and underlying Short Form Complaints) that do not apply to these Defendants. That
19   agreement was recently memorialized in a Stipulation. (See ECF No. 875.) There are, however,
20   additional claims which the Newly Named Defendants believe are not properly pleaded against
21   them. The parties’ good faith attempts to meet-and-confer regarding the sufficiency of these
22   claims have not resulted in agreement, and thus the Newly Named Defendants seek to move to
23   dismiss these claims now. The additional conferring that Plaintiffs propose would be pointless.
24   They already understand the issue, they cannot plead around it, and the litigation will not be
25   served by moving as to the insufficiency of the Master Complaint as it relates only to the few
26   claims selected as bellwethers when the same defect is present for all the personal injury cases.
27           The Newly Named Defendants understand Plaintiffs’ opposition to any additional motion
28   practice to be threefold. First, Plaintiffs originally suggested in conferrals that the time for

                                                                                 JOINT CASE MANAGEMENT
                                                        5                         CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 6 of 17



 1   motions to dismiss has passed because Defendants already filed motions to dismiss on grounds
 2   such as federal preemption. However, any prior motion to dismiss pursuant to the federal
 3   pleading standards was not ripe because Plaintiffs and the Retailer and Distributor Defendants
 4   were still meeting and conferring on these issues. The Retailer and Distributor Defendants were
 5   able to resolve some, but not all, issues vis-à-vis the Stipulation. And through these conferrals,
 6   Plaintiffs have been on notice for months that the Retailer and Distributor Defendants believe that
 7   certain claims—not just the three claims resolved in the Stipulation—were insufficiently pleaded
 8   against these Defendants. Plaintiffs have thus long been on notice that the Retailer and Distributor
 9   Defendants would seek to move to dismiss some of those claims, particularly because prior Case
10   Management Conference statements make clear that the Retailer and Distributor Defendants were
11   reserving their rights for additional motions. For example, Plaintiffs, the Retailer Defendants, and
12   the Distributor Defendants stated in the May 13, 2020 Joint Case Management Conference
13   Statement that:
14                  Retailer and Distributor Defendants, and Plaintiffs, agree that other
                    motion practice [beyond motions to dismiss regarding preemption
15                  and primary jurisdiction and motions to dismiss regarding directly
                    filed cases] will be deferred until a later date. In addition, the
16                  parties agree that the rights of Retailer and Distributor Defendants
                    with respect to other motion practice are reserved, including, but
17                  not limited to, personal jurisdiction challenges pursuant to Fed. R.
                    Civ. P. 12(b)(2) in non-directly filed cases, or other challenges or
18                  motions pursuant to Federal Rules 8, 9, or 12.
19   (ECF No. 551 at 6.)
20          Second, Plaintiffs argue that for efficiency purposes, any such motion practice should be
21   deferred until bellwether motion practice. Not so. The Newly Named Defendants’ proposal to
22   move to dismiss these claims is more efficient than Plaintiffs’ proposal to defer these issues until
23   bellwether motion practice. The Newly Named Defendants are not proposing to file motions
24   based on the state laws of all fifty states or on personal jurisdiction grounds in individual cases.
25   Instead, they agree to reserve their rights as to those motions and move on those grounds as
26   appropriate after bellwether cases have been selected. There are, however, deficiencies that do not
27   turn on a fifty-state survey or an individual Short Form Complaint that are more efficient to
28   address now rather than in a piecemeal fashion later. For example, the Retailer, Distributor, and

                                                                                JOINT CASE MANAGEMENT
                                                     6                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 7 of 17



 1   E-Liquid Defendants’ position is that the Master Complaint (and underlying Short Form
 2   Complaints) fail to meet Rule 9(b)’s requisite pleading standards for claims sounding in fraud.
 3   The Retailer, Distributor Defendants, and E-Liquid Defendants do not believe Plaintiffs will be
 4   able to cure these defects via amendment. Similarly, the Director Defendants believe strict
 5   liability claims against them are improperly pleaded. It will be more efficient for the Parties and
 6   the Court to have clarity on these issues now rather than waiting until the bellwether process.
 7          Finally, Plaintiffs have suggested the Newly Named Defendants should not be allowed to
 8   file partial motions to dismiss targeting only some, rather than all, claims. Plaintiffs’ argument
 9   directly contradicts the federal pleading rules, which require each claim be properly pleaded.
10   Taken to its logical extension, Plaintiffs’ argument would eliminate any partial motions to dismiss
11   and never allow courts to narrow the issues before them—which is not desirable in MDL cases or
12   otherwise. See, e.g., Manual for Complex Litigation § 11.32 (“The legal insufficiency of a claim
13   or defense may be raised by motion for failure to state a claim or for partial judgment on the
14   pleadings.”) (emphasis added). And motion practice helps the Court to “define and narrow issues”
15   which “avoids later enlargement of issues and expansion or duplication of discovery.” Id. § 11.32.
16   Moreover, even dismissal of only certain claims is still of significance to the defendants. The
17   claims in a case impact a wide variety of matters, including, for example, the scope of discovery
18   and potential indemnity and insurance coverage. For these Newly Named Defendants, therefore,
19   it is not a matter of mere pleading artifice to have the Court examine the sufficiency of the claims
20   pleaded against them.
21          Motion practice presents an opportunity to whittle down and refine the issues in this
22   litigation. The Newly Named Defendants are entitled to know the specific claims and allegations
23   brought against them, and Plaintiffs have been on notice for months about concerns regarding the
24   sufficiency of the allegations in the Master Complaint and Short Form Complaints. Accordingly,
25   the Newly Named Defendants respectfully request the Court enter the following motion schedule:
26          •       Opening briefs due October 7, 2020
27
            •       Plaintiffs’ response due November 4, 2020
28
            •       Reply briefs due November 25, 2020
                                                                                 JOINT CASE MANAGEMENT
                                                     7                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 8 of 17



 1             F.      Failure to Serve Short Form Complaints
 2           Yesterday, the liaison counsel for the Distributor Defendants notified Co-Lead Counsel

 3   that at least 50 plaintiffs have not served short form complaints on at least some of the Retailer

 4   and Distributor Defendants within the time prescribed by Rule 4(m). The parties will meet and

 5   confer, including investigating any potential issues with email service, and attempt to resolve

 6   these concerns before the next status conference. While the parties are hopeful that meeting and

 7   conferring will address these service issues, the Newly Named Defendants request the Court

 8   dismiss those cases at an appropriate time should these issues not be cured.

 9             G.      Minor Issues Particular to E-Liquid Defendants
10           On July 24, 2020, this Court entered an order approving Tyson & Mendes to substitute as

11   counsel    for    MOTHER      MURPHY’S        LABORATORIES,          INC.    and   ALTERNATIVE

12   INGREDIENTS, INC. (Dkt. No, 823). Prior counsel for these defendants, J. Alexander Barrett of

13   Hagan Barrett PLLC, had been appointed by this Court as Liaison Counsel for E-Liquid

14   Defendants (Dkt. 808).

15           With the consent of counsel for all E-Liquid Defendants, as indicated in correspondence

16   to the Court of July 27, 2020 (Dkt. 825), E-Liquid Defendants respectfully request that the

17   minutes from this Case Management Conference appoint Mitchell B. Malachowski of Tyson &

18   Mendes as liaison counsel for the E-Liquid Defendants.

19           Additionally, after the substitution of counsel referenced above, Tyson & Mendes, in

20   accordance with Case Management Order No. 3 – Direct Filing Order (Dkt. 309), established the

21   below     email   addresses   to   accept   service   of   process   for    MOTHER     MURPHY’S

22   LABORATORIES, INC. and ALTERNATIVE INGREDIENTS, INC.:

23           MOTHER MURPHY’S LABORATORIES, INC.:

24           MDL2913_Service_MotherMurphysLaboratoriesInc@tysonmendes.com

25           ALTERNATIVE INGREDIENTS, INC.:

26           MDL2913_Service_AlternativeIngredientsInc@tysonmendes.com

27           MOTHER MURPHY’S LABORATORIES, INC. and ALTERNATIVE INGREDIENTS,

28   INC. respectfully request that the minutes from this Case Management Conference include an

                                                                                  JOINT CASE MANAGEMENT
                                                      8                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 9 of 17



 1   appropriate order such that service can be made upon these parties using these email address
 2   pursuant to Case Management Order No. 3 (Dkt. 309).
 3           Plaintiffs will meet and confer with these Defendants to facilitate a seamless transition to
 4   the new service address and ensure adequate notice to all MDL plaintiffs.
 5            H.      Tribal Leadership Subcommittee
 6           On August 7, 2020, Geoff Strommer, interim Tribal Representative on the PSC and lead
 7   counsel for a number of tribes in the MDL, filed a report on a proposed structure and
 8   recommended members for the established Tribal Leadership Sub-Committee. In the report, Mr.
 9   Strommer requests the Court appoint four proposed members to serve on the Tribal Leadership
10   Sub-Committee and to appoint him to serve as the Tribal representative on the PSC on a
11   permanent basis.
12   V.      26(F) REPORT
13           Plaintiffs and Defendants continue Rule 26 discussions. Over the past few weeks, the
14   parties had several meet and confer sessions and offer the following report:
15            A.      Initial Disclosures
16           Since the July 17 CMC, E-Liquid Defendants and Retailer Defendants Walmart, Chevron
17   and Walgreens each provided Plaintiffs with Rule 26(a)(1)(A) disclosures.              Plaintiffs, Eby-
18   Brown, and the Retailer Defendants are continuing to meet and confer regarding supplementing
19   the Initial Disclosures with the production of insurance policy documents, to the extent
20   applicable. The Parties are meeting and conferring on the timing and sequence of service of the
21   class plaintiffs’ initial disclosures, as well as potential initial disclosures for the government entity
22   plaintiffs.
23            B.      Changes to Default Discovery Limits
24           The Parties continue to confer regarding changing the default discovery limits to
25   accommodate the scale and complexity of the litigation.
26   VI.     DISCOVERY STATUS
27           Since the July 17 Case Management Conference, discovery-related developments include
28   the following:

                                                                                    JOINT CASE MANAGEMENT
                                                       9                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 10 of 17



 1            A.      Discovery of Plaintiffs
 2           Personal Injury Plaintiff Fact Sheets

 3           Personal injury plaintiffs have submitted approximately 397 plaintiff fact sheets, and 75

 4   plaintiff fact sheets would have already been due, but have not been submitted pursuant to

 5   plaintiffs’ requests for requests for extensions of time. Pursuant to CMO #8, JLI has moved to

 6   dismiss 47 cases for failure to provide timely Plaintiff Fact Sheets, and Defendants are currently

 7   reviewing those fact sheets that have been submitted for potential deficiencies, which will be

 8   identified and addressed in accordance with CMO #8, as well.

 9           On August 6, 2020, Judge Corley held a discovery hearing regarding Supplemental

10   Plaintiff Fact Sheets and subsequently issued an order regarding their content. See Dkt. No. 854.

11   The Parties have since conferred regarding any necessary amendments to CMO-8 and will file

12   promptly a proposed Amended CMO 8 or seek further guidance from Judge Corley if agreement

13   cannot be reached.

14           Government Entity Plaintiff and Defendant Fact Sheets

15           The Parties have exchanged drafts of proposed fact sheets for the counties and the school

16   districts and Plaintiffs have sent Defendants a proposed defendant fact sheet. The Parties are in

17   the process of working through their differences on these fact sheets in an effort to either reach

18   agreement on them or narrow the issues that should be presented to Judge Corley for resolution.

19   Plaintiffs believe that these initial fact sheets should focus on information critical to the selection

20   of government entity trial bellwethers, so that these bellwethers can be selected by the end of this

21   year and further discovery can commence with respect to these bellwethers. The Government

22   Entity Plaintiffs are willing to discuss providing limited additional information for purposes of

23   case assessment, but note that as this information is not critical for bellwether selection, it can be

24   provided at a later date. Defendants believe that the initial plaintiff fact sheets will provide critical

25   information to the bellwether selection process, but note that “fact sheets can serve multiple

26   purposes,” including providing an efficient mechanism to assist the parties and the court in

27   assessing whether certain claims may be candidates for expedited resolution through voluntary

28   withdrawal, dispositive motions, or through a settlement process.” See Guidelines & Best

                                                                                    JOINT CASE MANAGEMENT
                                                       10                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 11 of 17



 1   Practices For Large & Mass-Tort MDLs, Bolch Jud. Instit., Duke Law School, 2nd Ed. (Sept.
 2   2018) (“Duke MDL Guidelines”) at pg. 10.
 3          Class Representative Discovery
 4          On June 19, 2020, JLI served 20 requests for production of documents and 20
 5   interrogatories on the named plaintiffs in the Consolidated Class Action Complaint. The parties
 6   continue to confer, and intend to seek guidance from Judge Corley regarding these requests.
 7           B.      Discovery of Defendants
 8          JLI
 9          Plaintiffs have served on JLI 390 requests for production of documents and 42
10   interrogatories (not including subparts). JLI has requested, and Plaintiffs have agreed, to
11   extensions for each set of discovery served to date. JLI has produced approximately 4 million
12   pages of documents into the MDL Document Depository, including re-produced regulatory
13   productions and other materials culled from more than 46 custodians, as well as certain self-select
14   or other collections or reproductions. Pursuant to further discussions with Plaintiffs in the MDL
15   and other litigation, JLI has agreed to add an additional 45 custodians. JLI’s production includes
16   approximately 485,000 documents, previously produced to the FTC, including a privilege log and
17   unredacted complaint. Plaintiffs provided modified ESI search terms to JLI on August 5, with JLI
18   to provide a response this week. Plaintiffs have requested “real-time” discussions with JLI
19   counsel and their ESI vendor to facilitate the process and finalize promptly. JLI produced a
20   privilege log on August 10 (for JLI productions 002-004); the parties held a preliminary meet and
21   confer regarding facial issues with the log on August 12.
22          Altria
23          Altria has confirmed that will produce concurrently in the MDL the FTC productions it
24   intends to make in the coordinated antitrust actions. The MDL Plaintiffs and Altria have
25   exchanged and met and conferred regarding ESI search term proposals. The parties’ meet and
26   confer regarding Altria’s responses and objections to written discovery is also ongoing, with the
27   parties’ most recent discussions having occurred on August 13.
28

                                                                                JOINT CASE MANAGEMENT
                                                    11                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 12 of 17



 1          Director Defendants
 2          Plaintiffs have reviewed the Director Defendants’ responses and objections to written
 3   discovery, and sent letters to defense counsel identifying areas for discussion. Plaintiffs also
 4   served jurisdictional discovery on JLI on August 5 and Director Defendants on August 7.
 5          Retailer, Distributor, and E-Liquid Defendants
 6          Plaintiffs and the Retailer, Distributor, and E-Liquid Defendants have scheduled an
 7   August 24 conference to discuss custodian identification and ESI search terms. On August 17,
 8   2020, Plaintiffs served written discovery on the Retailer Defendants.
 9          ESI and Technical Issues
10          Plaintiffs identified about 3,000 documents produced to date that require color versions.
11   Plaintiffs and JLI met and conferred, and JLI produced requested documents on August 14.
12   Plaintiffs have also identified issues regarding non-native redlined documents in production, and
13   approximately 12,000 documents with document error codes. The parties continue to work on
14   resolving these technical issues.
15           C.      Coordination with JCCP on Discovery
16          The MDL Plaintiffs are holding weekly calls with JCCP counsel regarding discovery
17   coordination. Defendants appreciate and encourage coordination between the MDL and the JCCP,
18   as detailed by the Joint Coordination Order (CMO # 9, ECF No. 572) and the Deposition Protocol
19   (CMO #10, ECF No. 573).
20           D.      Update Regarding Third-Party Subpoenas
21          Plaintiffs have issued notices of third party subpoenas to more than 140 entities or persons.
22   A number of recipients have produced documents, while negotiations are ongoing with numerous
23   others. Plaintiffs and JLI have continued to meet and confer regarding Plaintiffs’ discovery from
24   certain third-parties. The Parties have reached an impasse on aspects of these issues and expect to
25   seek guidance from Judge Corley.
26          Due to the continuing threat of COVID-19, Plaintiffs respectfully request an extension of
27   the Order temporarily suspending the Rule 45 requirements for service of process for Subpoenas.
28   A proposed order is attached as Exhibit B.

                                                                                JOINT CASE MANAGEMENT
                                                    12                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 13 of 17



 1           E.      Deposition Protocol and Joint Use of Vendors
 2          The Parties conferred and reached agreement regarding an amended Deposition Protocol,

 3   filed on August 18, 2020 (Dkt. 888). Plaintiffs have also reached out to Defendants regarding

 4   joint-retention of vendors for remote depositions.

 5   VII.   ADR STATUS

 6          Pursuant to Civil Local Rule 16-10(d), the Parties report that they continue to confer with

 7   Settlement Master Thomas J. Perrelli and cooperate with his recommendations and directives.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                               JOINT CASE MANAGEMENT
                                                    13                          CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 14 of 17



 1   Dated: August 19, 2020                         Respectfully submitted,
 2

 3   By: /s/ Gregory P. Stone                       By: /s/ Sarah R. London
 4   Gregory P Stone, SBN 78329                     Sarah R. London
     Bethany W. Kristovich, SBN 241891              LIEFF CABRASER HEIMANN &
 5   MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue                         BERNSTEIN
 6   Fiftieth Floor                                 275 Battery Street, Fl. 29
     Los Angeles, California 90071-3426             San Francisco, CA 94111
 7   Telephone:     (213) 683-9100                  Telephone: (415) 956-1000
     Facsimile:     (213) 687-3702
 8   gregory.stone@mto.com
     bethany.kristovich@mto.com                     By: /s/ Dena C. Sharp
 9
     -and-                                          Dena C. Sharp
10                                                  GIRARD SHARP LLP
11   By: /s/ Renee D. Smith                         601 California St., Suite 1400
     Renee D. Smith (pro hac vice)                  San Francisco, CA 94108
12   Mike Brock (pro hac vice)                      Telephone: (415) 981-4800
     KIRKLAND & ELLIS LLP
13   300 N. LaSalle
                                                    By: /s/ Dean Kawamoto
14   Chicago, IL 60654
     Telephone: (312) 862-2310
                                                    Dean Kawamoto
15                                                  KELLER ROHRBACK L.L.P.
     -and-
                                                    1201 Third Ave., Ste. 3200
16
                                                    Seattle, WA 98101
     David M. Bernick (pro hac vice)
17                                                  Telephone: (206) 623-1900
     PAUL, WEISS, RIFKIND, WHARTON &
18   GARRISON LLP
     1285 Avenue of the Americas                    By: /s/ Ellen Relkin
19   New York, NY 10019-6064
                                                    Ellen Relkin
20   Attorneys for Defendant JUUL Labs, Inc.        WEITZ & LUXENBERG
                                                    700 Broadway
21                                                  New York, NY 10003
                                                    Telephone: (212) 558-5500
22

23                                                  Co-Lead Counsel for Plaintiffs

24

25

26

27

28

                                                                              JOINT CASE MANAGEMENT
                                               14                              CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 15 of 17



 1

 2   By: /s/ John S. Massaro                            By: /s/ James Thompson
 3   ARNOLD & PORTER KAYE SCHOLER                       ORRICK HERRINGTON &
     LLP                                                SUTCLIFFE LLP
 4
     John C. Massaro (admitted pro hac vice)            James Thompson
 5   Jason A. Ross (admitted pro hac vice)              James Kramer
     601 Massachusetts Ave., N.W.                       Walt Brown
 6   Washington D.C. 20001                              The Orrick Building
     Telephone: (202) 942-5000                          405 Howard Street
 7   Facsimile: (202) 942-5999                          San Francisco, CA 94105-2669
     john.massaro@arnoldporter.com                      Telephone: (415) 773-5700
 8   Jason.ross@arnoldporter.com                        jthompson@orrick.com
                                                        jkramer@orrick.com
 9   Attorneys for Defendants Altria Group, Inc.        wbrown@orrick.com
     and Philip Morris USA Inc.
10                                                      Attorneys for Defendant James Monsees

11
     By: /s/ Eugene Illovsky                            By: /s/ Michael J. Guzman
12
     BOERSCH & ILLOVSKY LLP                             KELLOGG, HANSEN, TODD, FIGEL &
13                                                      FREDERICK, P.L.L.C.
     Eugene Illovsky
14   Martha Boersch                                     Mark C. Hansen
     Matthew Dirkes                                     Michael J. Guzman
15   1611 Telegraph Ave., Suite 806                     David L. Schwartz
     Oakland, CA 94612                                  Sumner Square, 1615 M St., N.W., Suite 400
16   Telephone: (415) 500-6643                          Washington, DC 20036
     eugene@boersch-illovsky.com                        Telephone: (202) 326-7910
17   martha@boersch-illovsky.com                        mguzman@kellogghansen.com
     matt@boersch-illovsky.com
18
     Attorneys for Defendant Adam Bowen
19
                                                        Attorneys for Defendants Nicholas Pritzker,
20                                                      Riaz Valani, and Hoyoung Huh

21

22

23

24

25

26

27

28

                                                                                 JOINT CASE MANAGEMENT
                                                   15                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 16 of 17



 1   By: /s/ Mitchell B. Malachowski                      By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                                  FOLEY & LARDNER LLP
 3   James E. Sell                                        Robert Scher
     Mitchell B. Malachowski                              Peter N. Wang
 4   Stephen Budica                                       Graham D. Welch
     April M. Cristal                                     Dyana K. Mardon
 5   523 4th Street, Suite 100                            90 Park Avenue
     San Rafael, CA 94901                                 New York, NY 10016-1314
 6   Telephone: (628) 253-5070                            Telephone: (212) 682-7474
     jsell@tysonmendes.com                                Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                         rscher@foley.com
     sbudica@tysonmendes.com                              pwang@foley.com
 8   acristal@tysonmendes.com                             gwelch@foley.com
                                                          dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, Inc.        Attorney for Defendants Tobacco
10                                                        Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                          By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                          ESBROOK LAW LLC
13   Michael L. O'Donnell
     James E. Hooper                                      Christopher J. Esbrook
14   Marissa Ronk                                         David F. Pustilnik
     370 17th Street, Ste. 4500                           Michael S. Kozlowski
15   Denver, CO 80202                                     77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                            Chicago, IL 60601
16   Odonnell@wtotrial.com                                Telephone: (312) 319-7681
     hooper@wtotrial.com                                  christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                    david.pustilnik@esbrooklaw.com
                                                          michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                                 Attorneys for Defendants Eby-Brown
19                                                        Company, LLC, Circle K Stores, and 7-
20                                                        Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28

                                                                                  JOINT CASE MANAGEMENT
                                                     16                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 904 Filed 08/19/20 Page 17 of 17



 1   By: /s/ Robert K. Phillips
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
 3   Robert K. Phillips
     Alyce W. Foshee
 4   505 Sansome Street, 6th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 278-9400
     RPhillips@PSALaw.net
 6   afoshee@psalaw.net
 7   Attorneys for Defendant Walmart Inc.
 8   By: /s/ Charles C. Correll Jr.______
 9   KING & SPALDING LLP
     Andrew T. Bayman (Admitted pro hac vice)
10   1180 Peachtree Street, Suite 1600
     Atlanta, GA 30309
11   Telephone: (404) 572-4600
     abayman@kslaw.com
12
     and
13
     Charles C. Correll, Jr.
14   Matthew J. Blaschke
     Alessandra M. Givens
15   101 Second Street, Suite 2300
     San Francisco, CA 94105
16   Telephone: (415) 318-1200
     ccorrell@kslaw.com
17   mblaschke@kslaw.com
     agivens@kslaw.com
18
     Attorneys for Defendant Chevron Corporation
19

20

21

22
     4815-0965-3960, v. 1
23   2031443.7


24

25

26

27

28

                                                             JOINT CASE MANAGEMENT
                                                   17         CONFERENCE STATEMENT
